UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2205


DR. THOMAS V. MONTGOMERY, III,

                    Plaintiff - Appellant,

             v.

DR. MARK T. ESPER,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:18-cv-01317-CMH-IDD)


Submitted: April 14, 2020                                         Decided: April 17, 2020


Before WILKINSON, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas V. Montgomery, III, Appellant Pro Se. John Earl Swords, Special Assistant
United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       In this employment discrimination case, Thomas V. Montgomery, III, appeals the

district court’s orders dismissing one of his claims and granting summary judgment to

Defendant on Montgomery’s other causes of action. Based on our review of the record,

we agree with the district court’s determination that Montgomery failed to establish a prima

facie case of race discrimination. As to the remaining claims, Montgomery has forfeited

appellate review because his informal brief does not challenge the bases for the district

court’s disposition of these claims. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d
170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth

Circuit rules, our review is limited to issues preserved in that brief.”).

       Accordingly, we affirm the district court’s judgment. We deny Montgomery’s

motion for relief. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               AFFIRMED




                                               2